TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00504-CR


Stacy Shepard, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 3020863, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


The clerk's record contains a motion to withdraw appeal signed by appellant Stacy
Shepard and his attorney and an order approving the motion signed by the district court.  Appellant's
motion to dismiss the appeal is granted.  See Tex. R. App. P. 42.2(a).  The appeal is dismissed.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Dismissed on Appellant's Motion
Filed:   September 25, 2003
Do Not Publish